The state of Connecticut’s petition for certification for appeal from the Appellate Court, 26 Conn. App. 481, is granted, limited to the following issues:
“1. Was the Appellate Court correct in not ruling that a defendant standing in the doorway of his home is in a public place, and may be arrested without a warrant?
“2. Was the Appellate Court correct in holding that a porch is part of the home, and is subject to fourth amendment protections?
“3. Was the Appellate Court incorrect in reversing the trial court’s factual finding that the defendant was in his doorway and instead engaged in fact finding to determine that the defendant was on a porch which was an extension of his home?”